—Order, Supreme Court, New York County (Walter Schackman, J.), entered on or about July 21, 1994, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
The IAS Court’s reliance upon the doctrine of part performance to preclude at this stage of the litigation a Statute of Frauds dismissal of plaintiff’s complaint is supported by a series of letters, executed proposals, and addenda that raise an issue of fact with respect to whether or not the time for performance of the written agreement between the parties was extended so as to preserve Oxford’s right to "finder’s fee” compensation against the Statute of Frauds defense (see, Kalfin v United States Olympic Comm., 209 AD2d 279, 280-281). Concur—Rosenberger, J. P., Ellerin, Wallach, Kupferman and Mazzarelli, JJ.